Citation Nr: 0603664	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  93-00 276	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for peptic ulcer disease with chronic 
gastrointestinal disorder prior to January 24, 1999.

2.  Entitlement an evaluation in excess of 60 percent for 
peptic ulcer disease with chronic gastrointestinal disorder 
beginning January 24, 1999.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to January 24, 1999.


(The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of transurethral resection of the 
prostate (TURP), including loss of use of a creative organ, 
will be the subject of a separate decision by the Board of 
Veterans' Appeals (Board).) 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from September 1968 to May 1970.  

In a June 1995 decision, the Board, among other things, 
granted the appellant's claim of entitlement to service 
connection for peptic ulcer disease (PUD).  The decision was 
implemented by the RO's rating decision of September 1995, in 
which the RO characterized the veteran's service-connected 
disability as "peptic ulcer disease, chronic gastrointestinal 
disorder" and assigned a 10 percent evaluation effective from 
January 29, 1991.  In June 1996, the RO increased the 
evaluation for peptic ulcer disease with chronic 
gastrointestinal disorder from 10 to 20 percent, effective 
from January 29, 1991.  An appeal followed these rating 
actions, and in January 1998, the Board remanded the case to 
clarify a matter regarding representation of the veteran 
before VA.  In January 1999, the Board, among other things, 
denied the claim of entitlement to a higher rating for peptic 
ulcer disease with chronic gastrointestinal disorder.

Thereafter, the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In July 2000, 
the veteran's representative and VA General Counsel filed a 
joint motion to vacate, in part, the Board's January 1999 
decision.  In August 2000, the Court granted the joint motion 
and vacated that part of the Board's decision that denied a 
higher rating for peptic ulcer disease with chronic 
gastrointestinal disorder, and remanded the case to the Board 
for further action.  Thereafter, in August 2001, the Board 
remanded the case for additional development.

Subsequently, by rating action of August 2002, the RO 
increased the rating for service-connected peptic ulcer 
disease with chronic gastrointestinal disorder from 20 to 30 
percent, effective from January 29, 1991, and to 60 percent, 
effective from January 24, 1999.  In February 2003, the Board 
denied an evaluation in excess of 30 percent for the period 
from January 29, 1991 to January 24, 1999,  as well as an 
evaluation in excess of 60 percent beginning January 24, 
1999.

Thereafter, the veteran filed another appeal to the Court.  
In December 2003, the appellant's representative and VA 
General Counsel filed a joint motion to vacate that part of 
the Board's February 2003 decision that denied higher 
evaluations for peptic ulcer disease with chronic 
gastrointestinal disorder.  By an Order dated in January 
2004, the Court granted the motion, vacated the Board's 
February 2003 decision that denied an evaluation in excess of 
30 percent for the period from January 29, 1991 to January 
24, 1999, and an evaluation in excess of 60 percent beginning 
January 24, 1999, for peptic ulcer disease with chronic 
gastrointestinal disorder, and remanded the matter to the 
Board for re-adjudication.

The Board then remanded the case for additional development.  
The case has now been returned to the Board for appellate 
review.

The veteran has also appealed a February 2003 rating decision 
in which the RO granted his claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
and assigned an effective date of January 24, 1999.  The 
appellant is seeking an effective date earlier than January 
24, 1999.

The Board notes that the Court has held that an appeal from 
an original award does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  (As noted above, the rating for the service-connected 
peptic ulcer disease was increased during the pendency of 
this appeal, which resulted in a "staged" rating:  30 percent 
from January 29, 1991, and 60 percent from January 24, 1999.  
Fenderson, supra.  Therefore, consideration of the peptic 
ulcer and gastrointestinal disorder claim must now include 
consideration of whether an initial evaluation in excess of 
30 percent is warranted for the period from January 29, 1991 
to January 24, 1999, and whether an evaluation in excess of 
60 percent is warranted from January 24, 1999.  Id.


FINDINGS OF FACT

1.  The veteran's service-connected peptic ulcer disease with 
chronic gastrointestinal disorder was manifested by no more 
than moderate symptoms prior to January 24, 1999, and there 
was no impairment of health manifested by anemia, or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.

2.  The veteran's service-connected peptic ulcer disease with 
chronic gastrointestinal disorder was manifested by no more 
than severe symptoms beginning January 24, 1999.

3.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected peptic 
ulcer disease with chronic gastrointestinal disorder so as to 
render impractical the application of the regular schedular 
standards.

4.  The veteran's service-connected disabilities prior to 
January 24, 1999, consisted of a gastrointestinal disability 
evaluated as 30 percent disabling and noncompensable 
disability evaluations for pterygium and hearing loss; the 
combined rating for the appellant's three service-connected 
disabilities was 30 percent prior to January 24, 1999.

5.  The appellant's service-connected disabilities were not 
of such nature and severity as to prevent him from securing 
or following a substantially gainful occupation prior to 
January 24, 1999.



CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 30 percent for the 
peptic ulcer disease with chronic gastrointestinal disorder 
is not warranted prior to January 24, 1999.  38 U.S.C.A. 
§ 1155 (West 1991); 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 
4.20, 4.27, 4.112, 4.114, Diagnostic Codes 7305, 7319 (2004).

2.  An evaluation in excess of 60 percent for peptic ulcer 
disease with chronic gastrointestinal disorder beginning 
January 24, 1999 is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.20, 4.27, 
4.114, Diagnostic Codes 7305, 7319 (2004); 38 C.F.R. § 4.112 
(2000).

3.  The appellant was not unemployable by reason of his 
service-connected disabilities prior to January 24, 1999.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18, 
4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his gastrointestinal disability 
has been more severely disabling than the initial and current 
evaluations reflect.  He also contends that he has been 
unemployable due to his service-connected disabilities since 
at least 1991.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



I.  Rating claims

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112, relating to how to evaluate weight 
loss, were revised.  See 66 Fed. Reg. 29,486-29,489 (2001).  
The prior version of 38 C.F.R. § 4.112 essentially judged 
weight loss on a subjective basis whereas the amended version 
established a specific formula of a 20 percent loss of the 
baseline weight to indicate a significant weight loss and a 
10-20 percent loss to indicate a minor weight loss.  The 
amended version further required a measured period of three 
months for the weight loss. Finally, the baseline weight was 
defined as the average weight for the two-year period 
preceding onset of the disease.  38 C.F.R. § 4.112 (2004).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

A. Medical evidence

Review of the medical evidence of record indicates that a 
September 1991 VA upper gastrointestinal series (UGI) 
revealed hypertrophy of the rugal folds of certain areas of 
the appellant's stomach, a very questionable ulcer in the 
base of the duodenal bulb, and a normal small bowel 
examination.  The VA esophageal gastroduodenoscopy (EGD) 
conducted in December 1991 revealed similar results, 
including a small duodenal ulcer.  The diagnoses rendered 
included an irritable spastic colon, constipation, recurrent 
peptic ulcer disease, and/or irritable bowel syndrome.

The appellant underwent a VA gastrointestinal examination in 
January 1994; he complained of daily mid-abdominal pain, 
frequent nausea, and gas temporarily relieved by medication.  
The examiner noted that an April 1993 gastroscopic 
examination had showed a superficial, non-bleeding, small 
ulcer in the prepyloric area, as well as scarring of the 
pylorus, along with a small pseudodiverticulum.  The 
appellant reported that he had had no vomiting for over two 
years, that he had no history of hematemesis, and that he had 
had blood in his bowel movement once in 1990.  On physical 
examination, the appellant weighed 125 pounds; his best 
weight in the previous year was 125 pounds and his best 
weight in the previous four years was 130 pounds.  The 
appellant was not anemic and his abdominal examination was 
normal.  Additionally, the examiner stated that the appellant 
did not have a cyclic problem as he claimed to have pain on a 
daily basis for a few hours.  The examiner opined that the 
appellant had a long history of recurring duodenal ulcers, 
with a normal physical examination at present.  It was the 
examiner's clinical impression that the appellant's symptoms 
did not reflect an active ulcer, but were compatible with 
residual scarring, a pseudodiverticulum, and to some extent a 
psychophysiologic gastrointestinal tract reaction.  A January 
1994 gastrointestinal series revealed gastric reflux and a 
roughened duodenal cap suggestive of duodenitis.

In an August 1994 addendum to the January 1994 VA 
gastrointestinal examination, the gastroenterologist 
summarized the appellant's pertinent clinical history, and 
clinical and laboratory examination findings.  He reported 
that he had reviewed the record on appeal, and rendered the 
opinion that the appellant's gastric reflux and duodenitis 
were not related to any of the appellant's complaints during 
service.

A March 1994 VA EGD impression was that there was a deformity 
of the duodenal bulb, duodenitis, and gastritis.  The 
February 1995 EGD revealed diffuse gastritis with antrum 
deformity and hypertrophic gastric folds.  The April 1995 EGD 
impression was that there was a hypertrophic gastric fold.  
Additionally, a February 1995 stomach biopsy revealed chronic 
inflammation consistent with Helicobacter pylori gastritis.

Six friends of the appellant submitted written statements to 
the RO in October 1994.  These statements reported, in 
substance, complaints about the quality of treatment that the 
appellant had received from VA.  They also included reports 
that the appellant experienced, on occasion, abdominal pain 
as evidenced by their observations of him bending over in 
pain.  They further reported that the appellant's stomach 
disorder had caused him to vomit occasionally, to lose 
weight, and to have decreased energy.  They included opinions 
that the appellant's stomach pain had completely 
incapacitated him on occasion and had greatly impaired his 
ability to work.

The appellant underwent a VA intestines examination in May 
1996; he complained of daily abdominal pain in the lower 
abdomen, nausea, and periodic vomiting, but denied 
hematemesis.  He reported that he had difficulty maintaining 
his weight and that his normal weight was between 128-130 
pounds although he had gone down to as low as 112 pounds.  On 
physical examination, the appellant weighed 122.6 pounds, his 
maximum weight in the past year was 122 pounds, and his 
abdomen was normal except for tenderness.  There was no 
clinical evidence of anemia or malnutrition.  Moreover, it 
was reported that the appellant had alternating constipation 
with watery stools attributable to irritable syndrome.  It 
was also reported that the appellant had a history of nausea.  
The examiner rendered diagnoses of Helicobacter pylori 
gastritis, duodenitis, duodenal ulcer, by history.

The appellant also underwent a VA rectum and anus examination 
in May 1996; he reported a history of hemorrhoids.  The 
appellant also reported some urgency to defecate, and 
previous incontinence, three times a month.  On physical 
examination, it was noted that the appellant had a history of 
bleeding that did not require transfusions (due to 
hemorrhoids).  It was also reported that he only soiled his 
clothing when he was unable to get to a bathroom.  It was 
also reported that the veteran was not tenesmus, dehydrated, 
anemic, or malnourished.  It was then reported that the 
veteran had "[i]ncontinence, diarrhea - alternating normal 
and diarrheal stools."  The diagnoses were history of 
recurrent hemorrhoids and irritable syndrome.

When seen by VA on January 24, 1999, the assessments were 
history of peptic ulcer disease, TURP with subsequent 
impotence, and probable depression.

The record includes an April 2002 opinion from the 
appellant's private treating physician in which the physician 
checked boxes reflecting that the appellant's severe 
irritable bowel, chronic gastritis, and chronic duodenitis 
most closely approximated the criteria as follows: a 60 
percent rating under Diagnostic Code 7305, a 10 percent 
rating under Diagnostic Code 7307, and a 30 percent rating 
under Diagnostic Code 7319.  The physician noted that since 
2000, the appellant had reported severe epigastric cramping 
accompanied by diaphoresis, nausea, and fecal incontinence 
occurring within 30-60 minutes of consuming his meals.

The appellant underwent a VA stomach examination in June 
2002; he weighed 125 pounds.  The examiner noted that, in 
January 2002, the appellant had had a fourth attempt for 
eradication of H. pylori.  The appellant did not complain of 
any melena or hematemesis; however, the examiner saw 
submucosal hemorrhages on the January 2002 endoscopy.  The 
examiner indicated that multiple biopsies had documented 
progressive increase of fibrosis and non-eradication of H. 
pylori, and that the appellant suffered from severe 
dyspepsia, which was most likely related to his H. pylori 
infection.

B.  Analysis

The appellant has been assigned an initial 30 percent 
disability evaluation for his gastrointestinal disability 
that the RO has rated under Diagnostic Code 7319-7305.  There 
are diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, the relevant disability ratings for 
which are listed in the following paragraph, do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. 
§ 4.113.

Thus, ratings under Diagnostic Codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  A single evaluation will be assigned under 
the Diagnostic Code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

A severe disability caused by a duodenal ulcer, such that 
pain is only partially relieved by standard ulcer therapy, 
with periodic vomiting, recurrent hematemesis or melena and 
associated with manifestations of anemia and weight loss 
productive of definite impairment of health warrants a 60 
percent disability rating.  Moderately severe disability 
caused by a duodenal ulcer, manifested by impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year warrant a 40 percent 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7305.

Severe disability due to irritable colon syndrome, manifested 
by diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress warrants a 30 
percent disability rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.  

A hiatal hernia resulting in persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health 
warrants a 30 percent disability rating.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

As already noted, appellant's service-connected peptic ulcer 
disease with chronic gastrointestinal disorder has been 
initially evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7319 prior to January 24, 1999.  The 
provisions of Diagnostic Code 7319 provide a maximum rating 
of 30 percent when irritable colon syndrome is severe, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  Consequently, an 
evaluation higher than 30 percent is not available to the 
appellant under this Diagnostic Code.

Turning to the provisions of Diagnostic Code 7305, the Board 
notes that the evidence of record includes the appellant's 
complaints of nausea, abdominal pain, constipation and/or 
diarrhea, incontinence, vomiting, and weight loss.  The 
appellant also claims that his symptoms occur daily and are 
only temporarily relieved by medication.  Additionally, the 
record on appeal contains observations by the appellant's 
friends that he had problems with abdominal pain, vomiting, 
and weight.  Moreover, the evidence of record also shows that 
the appellant has had abdominal tenderness.  However, the 
objective medical evidence of record fails to demonstrate 
that, prior to January 24, 1999, the appellant experienced 
anemia, weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 4 or more 
times a year.

Despite the appellant's claims of weight loss, his weight has 
remained fairly constant since 1972; during that time frame 
the appellant's weight has been in the 120's.  Thus, the 
record in this case demonstrates that the appellant has not 
suffered any appreciable weight loss attributable to a 
gastrointestinal disorder.  See February 1972 VA examination 
report--the appellant weighed 128 pounds.  A November 1980 
record from Dr. Johnson reported that there was no evidence 
of the appellant having lost weight and the January 1994 VA 
examination report indicated that the appellant weighed 125 
pounds.  The May 1996 VA examination report indicates that 
the appellant weighed 122.6 pounds.  Additionally, although a 
VA treatment record indicated that there was blood in the 
appellant's stool and the appellant himself reported a 
history of anemia, no anemia was found during his most recent 
VA examination as reflected in the January 1995 and June 1996 
VA treatment records and the March 1996 VA examination 
report.  Moreover, the May 1996 VA examiner reported that the 
appellant's history of blood in his stool was due to his non-
service-connected hemorrhoids.  

It should also be noted that the appellant's symptomatology 
did not include recurrent hematemesis or melena.  Lastly, the 
Board notes that despite the appellant's statements and those 
of his friends that the gastrointestinal disorder had caused 
him to suffer such pain so as to totally incapacitate him on 
occasion, the record on appeal is devoid of competent medical 
evidence that the appellant ever had any incapacitating 
episodes averaging 10 days or more in duration, at least 4 or 
more times a year.  Therefore, the Board finds that the 
appellant's symptoms were not, prior to January 1999, of the 
degree contemplated by the criteria for a 40 percent 
evaluation under Diagnostic Code 7305.  

The Board has also considered whether the appellant is 
entitled to a higher rating under any other of the Diagnostic 
Code used to rate gastrointestinal difficulties such as the 
appellant's.  Under Diagnostic Code 7307, a 60 percent rating 
is warranted when a veteran has chronic gastritis with severe 
hemorrhages, or large ulcerated or eroded areas.  Since the 
appellant did not have such symptoms during the period from 
January 29, 1991 to January 24, 1999, a higher initial 
evaluation under this Diagnostic Code is not warranted.

The Board, in reaching the conclusion above, has considered 
the appellant's arguments as set forth in his written 
statements to the RO as well as his representative's 
statements, coupled with lay statements of record, regarding 
the severity of his peptic ulcer disease with chronic 
gastrointestinal disorder.  While a lay witness can testify 
as to the visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the appellant, his representative and his 
friends are not shown to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Finally, as to an evaluation in excess of 60 percent 
beginning in January 1999, the Board notes that a 60 percent 
rating is the maximum rating assignable under Diagnostic Code 
7305.  Furthermore, there is no indication that the appellant 
has been service-connected for a gastrojejunal ulcer, or for 
ulcerative colitis, or for any other digestive tract problem 
for which a higher schedular rating may be assigned.  
38 C.F.R. § 4.114.

The were changes made to the definition of weight loss made 
in July 2001.  See 66 Fed. Reg. 29488 (May 31, 2001).  
Nevertheless, these changes did not alter the diagnostic 
criteria used to evaluate disabilities such as the veteran's.  
In this case, as the issue of weight loss does not factor 
into the specifics of this veteran's circumstances, the 
change in regulation makes no difference in how the veteran's 
case is adjudicated.  In other words, the change was made 
after the veteran was awarded the 60 percent rating, which as 
noted above is the highest schedular rating that includes 
weight loss as a factor under Diagnostic Code 7305.  
Consequently, no further action is required with respect to 
this regulatory change.

Because the preponderance of the evidence is against the 
claim for a higher rating at each level, 30 and 60, for the 
gastrointestinal disability, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

C.  Extraschedular rating

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the gastrointestinal 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected gastrointestinal disability has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for the gastrointestinal disability, 
but the required manifestations have not been shown in this 
case.  The Board further finds that no evidence has been 
presented suggesting an exceptional disability picture in 
this case.  The appellant has not required any 
hospitalization for any gastrointestinal disability, and he 
has not demonstrated marked interference with employment that 
is due to the gastrointestinal disability alone.  The 
appellant has not offered any objective evidence of any 
symptoms due to the gastrointestinal disability that are not 
contemplated by the rating criteria.  Indeed, the problems he 
experiences are specifically contemplated by the applicable 
criteria.  Although an October 2003 report from a vocational 
specialist refers to the veteran's gastrointestinal 
disability and concludes that the veteran's employment 
opportunities were time and time again thwarted during the 
1990's because of peptic ulcer disease, the Board does not 
find that such an assessment was consistent with the evidence 
of record during that time.  As noted in the discussion above 
regarding the propriety of the 30 percent rating prior to 
January 24, 1999, the veteran plainly did not experience the 
sort of difficulties contemplated by any greater disability 
rating.  The Board finds that the October 2003 assessment of 
unemployability prior to January 24, 1999, is at odds with 
the record and therefore gives it very little evidentiary 
weight-so little that the Board concludes that there was no 
basis for higher schedular or extraschedular ratings for the 
time periods in question.  Consequently, the Board concludes 
that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

II.  TDIU effective date claim

The general rule with respect to effective dates is that an 
effective date may not be assigned any sooner than the date 
on which entitlement is shown.  38 C.F.R. § 3.400.  
Consequently, the Board will examine the veteran's case to 
determine whether entitlement to TDIU was shown sooner than 
the date already assigned by the RO-January 24, 1999.

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16.  
Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, service connection is in 
effect for three disabilities, peptic ulcer disease that was 
assigned a 30 percent evaluation and pterygium and hearing 
loss  that were each assigned zero percent schedular 
evaluations between January 29, 1991 and January 24, 1999.  
The combined evaluation for that time period was 30 percent.  
Thus, the aforementioned requirement for one rating of 40 
percent or higher and the combined rating of 70 percent or 
higher has not been met.

The Board notes that the evidence of record does not contain 
any competent medical findings to indicate that an increased 
rating for either the pterygium disability or the hearing 
loss disability was warranted between January 29, 1991 and 
January 24, 1999.  It does not appear that the appellant 
sought treatment for his pterygium during that time period.  
Nor is there any audiometric evidence of record during that 
time period that would support a compensable evaluation for 
the hearing loss disability.  The appellant does not mention 
anything other than his gastrointestinal disability when 
discussing whether he could work in his various written 
statements and in his statements to medical examiners.  
Furthermore, the April 2002 VA social and industrial survey 
does not include any mention of factors of other than the 
gastrointestinal disability relating to the appellant 
unemployability and the October 2003 vocational specialist 
evaluation finding the appellant to be totally disabled from 
1991 onward only discusses the gastrointestinal disability.

An initial rating in excess of 30 percent for the 
gastrointestinal disability has also been denied on an 
extraschedular basis, as discussed above.  As previously 
noted, in exceptional cases where schedular evaluations are 
found to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability" is made.  38 C.F.R. § 3.321(b)(1).  The Board 
must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

Similarly, 38 C.F.R. § 4.16(b) provides for the assignment of 
a TDIU rating on an extraschedular basis when the percentage 
standards of 38 C.F.R. § 4.16(a) are not met, yet the veteran 
is unemployable by reason of service-connected disabilities.  
The Board finds that the schedular evaluation in this case is 
not inadequate or impractical.  The Diagnostic Codes relating 
to the digestive system provide for higher ratings, but the 
required manifestations have not been shown prior to 
January 24, 1999.  See discussion above.  The Board further 
finds no evidence that the appellant's three service-
connected disabilities presented such an unusual or 
exceptional disability picture prior to January 24, 1999 so 
as to require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The appellant did not 
require any hospitalization for any one of the conditions 
between January 19, 1991 and January 24, 1999; nor have there 
been any other exceptional/unusual characteristics of 
disability that would merit extraschedular consideration.  
There is no evidence that service-connected disabilities 
interfered markedly with employment between January 19, 1991 
and January 24, 1999, so as to preclude application of the 
regular schedular ratings, or make the veteran unable to 
secure or follow a substantially gainful occupation.  As 
noted in the Board's discussion regarding the ratings to be 
assigned for gastrointestinal disability, the evidence 
showing the level of disability prior to January 24, 1999, 
plainly does not demonstrate symptoms or manifestations of 
disability that warranted any rating higher than the 30 
percent assigned.  As already noted, the record of disabling 
symptoms does not support the October 2003 assessment of 
unemployability prior to January 24, 1999.

The fact that a veteran was unemployed is not enough.  The 
question is whether his service-connected disorders without 
regard to his nonservice-connected disorders or advancing age 
made him incapable of performing the acts required by 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The appellant has not presented, nor has the Board found, 
circumstances between January 19, 1991 and January 24, 1999 
that placed this appellant in a different position than other 
veterans rated 40 to 60 percent disabling.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which takes the 
claimant's case outside the norm.  See 38 C.F.R. §§ 4.1, 
4.15; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
appellant's disabilities were not, from January 19, 1991 and 
January 24, 1999, in the Board's determination, so severely 
disabling as to have rendered him or the average person 
similarly situated unable to secure or follow substantially 
gainful employment, nor does the evidence of record reflect 
that these conditions would render him individually unable to 
follow a substantially gainful occupation.  

In reaching this conclusion, the Board has considered 
38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b), which provide 
that, to accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity due exclusively to the service-connected 
disability or disabilities may be assigned.  The governing 
norm of these exceptional cases is a finding that the case 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

In this case, as indicated in adjudicating the higher initial 
rating issue, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  Considering only the service-connected 
disabilities, the Board finds that the appellant could 
perform gainful employment.  Therefore, the Board finds that 
he is not entitled to a total evaluation between January 19, 
1991 and January 24, 1999, under the applicable provisions of 
38 C.F.R. Parts 3 and 4.

Accordingly, the Board finds that the regular schedular 
standards applied in this case adequately describe and 
provide for the disability level for the peptic ulcer 
disorder, pterygium and hearing loss, and that the grant of 
an extraschedular TDIU evaluation at any time between January 
19, 1991 and January 24, 1999, on account of those 
disabilities--under either 38 C.F.R. § 3.321(b) or § 4.16(b)-
-is not warranted.

Having decided that entitlement to TDIU was not shown earlier 
than January 24, 1999, the Board need not address whether a 
claim was filed any sooner than recognized by the RO.  This 
is so because an effective date may not be awarded any sooner 
than the date entitlement is shown.  38 U.S.C.A. § 5110.  

III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et. seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his rating claims and his earlier 
effective date claim.  From the outset, the RO has informed 
the veteran of the bases on which the RO decided the claims 
and of the elements necessary in order for him to be granted 
the benefits he sought.  This is evidenced by the rating 
actions of September 1995, August 2002, and February 2003; 
and in the Statements of the Case issued in October 1995, and 
February 2005, which informed him of the applicable law and 
regulations.  The appellant was notified of the information 
necessary to substantiate his claims in letters sent to the 
appellant by the RO in May 2001, January 2002, and September 
2004, as well as the discussion in the Statements of the Case 
(SOC), the Supplemental Statements of the Case (SSOCs) and 
the Board remands.  These documents also informed the 
appellant of what the evidence had to show to establish 
entitlement, what evidence was still needed from him and what 
VA's duty to assist was in obtaining evidence for his claims.  
The appellant was notified of the information necessary to 
substantiate his claims.  He was also told that he needed to 
ensure that all pertinent evidence was submitted.  The RO 
also sent the appellant an SSOC in May 2005, in which he was 
provided with the text of 38 C.F.R. § 3.159.  In addition, 
the appellant submitted a VA Form 21-4138, in September 2001, 
in which he stated that he had been informed as to the 
evidence needed to support his claims, the evidence VA would 
attempt to obtain, what evidence VA already had and what 
evidence he needed to furnish.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of the September 1995 rating 
decision.  Although the required notice was not provided 
until after the RO adjudicated the appellant's increased 
initial claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires another remand to the RO.  Nothing about the 
evidence or the appellant's response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  In fact, the Court in 
Pelegrini determined that there was no error in providing 
notice after the rating decision when the decision itself 
preceded enactment of the VCAA.  Id.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA arranged for 
examinations for compensation purposes.  The appellant was 
provided with the text of 38 C.F.R. § 3.159 in the SSOC 
issued in February 2005.  Here, VA inpatient and outpatient 
medical records, as well as SSA documents, were obtained and 
associated with the claims file.  The appellant did not 
provide any information to VA concerning treatment records 
that he wanted the RO to obtain for him that were not 
obtained.  The appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  In addition, the appellant 
submitted a VA Form 21-4138, in September 2001, in which he 
stated that he was not aware of any additional source of 
relevant information.  Therefore, the Board finds that VA has 
completed its duties under the VCAA and all applicable law, 
regulations and VA procedural guidance.  38 U.S.C.A. §§ 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased rating claims at 
issue have been properly developed.  The Board is satisfied 
that all relevant facts with respect to the earlier effective 
date claim at issue have been properly developed.  


ORDER

An evaluation in excess of 30 percent for peptic ulcer 
disease with chronic gastrointestinal disorder is denied for 
the period prior to January 24, 1999.

An evaluation in excess of 60 percent for peptic ulcer 
disease with chronic gastrointestinal disorder is denied for 
the period beginning January 24, 1999. 

A total disability evaluation based on individual 
unemployability due to service-connected disabilities prior 
to January 24, 1999, is denied.



________________________________
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


